Judgment of conviction and order affirmed. Memorandum: While in this case it was error to receive the testimony of Susanna Hinds, Luella Dedell and Mary Dedell, on the whole record we reach the conclusion that the testimony of these witnesses was not of sufficient importance to warrant a reversal. The affirmance, therefore, is by virtue of section 542 of the Code of Criminal Procedure. All concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial on the ground that the admission of the evidence of the witnesses above mentioned constitutes reversible error particularly in view of the cross-examination of defendant and because this testimony had a marked tendency to divert the attention of the jury from the question of the alibi and of the defendant’s attack upon his confession. (The judgment convicts defendant of the crime of violation of section 483-a of the Penal Law. The order denies a motion for a new trial.) Present —■ Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.